Title: To Benjamin Franklin from Jean-Baptiste Le Roy, [25 January? 1783]
From: Le Roy, Jean-Baptiste
To: Franklin, Benjamin


[January 25, 1783?]
Tout le monde veut ici Mon Illustre Docteur que votre Excellence ait fait un discours au Roi et tout le monde me le demande et que je le traduise. Un mot un Seul mot mon Illustre confrere pour Savoir ce qui en est ou Si ce Sera pour Mardy Ou envoyez moi confiez le moi pour que je le traduise. Je ferai tous mes efforts pour y faire passer cet esprit de sagesse et de profondeur qui regne dans tout ce que vous dites et que vous écrivez. Adieu Mon illustre Docteur je ne veux pas par mes paroles abuser de votre tems. Recevez de nouveau Mon Compliment sur la fin glorieuse de la plus belle revolution qui se soit opèree depuis le renouvellement des lettres. Dinez vous chez vous demain Dimanche Selon l’usage
 
Addressed: a Monsieur / Monsieur Franklin Ministre / des treize Provinces Unies de / L’Amèrique
